 
 [v110358_logo.jpg] 

Exhibit 10.1
 
AMENDMENT TO ACCOUNT TRANSFER AGREEMENT


This Amendment dated this 26th day of March, 2008, shall modify that certain
Account Transfer Agreement dated December 6, 2007 as amended (the “Agreement”)
by and between Wells Fargo Bank, National Association acting through its Wells
Fargo Business Credit operating division (“WFBC”) and Digerati Networks, Inc.
(“Customer”).


For good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, WFBC and Customer agree as follows:


Sections 1, 5 and 10 of the Agreement are deleted in its entirety and replaced
with the following:


“1. Offer of Accounts. At its election from time to time during the term of this
Agreement, Seller agrees to offer for sale to WFBC certain of its accounts
arising out of sales of goods, or services rendered, by Seller, and to sell to
WFBC no less than $350,000 nor more than $5,000,000 a month, of such accounts on
the terms set forth in this Agreement such of the offered accounts as WFBC may
accept for purchase. WFBC shall have the absolute right in its sole discretion
to reject any or all offered accounts, whether or not WFBC has previously
purchased accounts of any particular account debtor hereunder. The parties agree
that without the prior consent of WFBC, the maximum face amount of accounts that
WFBC may purchase hereunder at any time, together with the then outstanding face
amount of outstanding accounts previously purchased by WFBC from Seller
hereunder, will not exceed Five Million Dollars and no cents ($5,000,000.00),
(the “Maximum Credit Facility”). WFBC’s consent to purchase accounts in excess
of such amount may be evidenced by WFBC’s acceptance for purchase of such
offered accounts.”


“5. Fixed and Variable Discounts. For all domestic accounts, WFBC’s “Fixed
Discount” means a discount of 0.0349% of the Net Amount of such account for
accounts paid within 1 day and an additional 0.0349% of the Net Amount of such
account for each additional 1 day period that an account remains unpaid
thereafter.


For all foreign accounts, WFBC’s “Fixed Discount” means a discount of 1.02% of
the Net Amount of such account for accounts paid within 1 day and an additional
0.0349% of the Net Amount of such account for each additional 1 day period that
an account remains unpaid thereafter.


Termination Fee. If the Agreement is terminated by WFBC upon the occurrence of
an Event of Default, or is terminated by Seller, in view of the impracticability
and extreme difficulty of ascertaining actual damages and by mutual agreement of
the parties as to a reasonable calculation of WFBC's lost profits as a result
thereof, in addition to payment of all principal, interest, fees, expenses and
other Obligations, Seller shall pay WFBC upon the effective date of such
termination a fee in an amount equal to three-tenths percent (0.3%) of the
Maximum Credit Facility plus the then outstanding principal balance of any
Advances under this Credit Facility. Such fee shall be presumed to be the amount
of damages sustained by WFBC as the result of termination and Seller
acknowledges that it is reasonable under the circumstances currently existing.”
 

--------------------------------------------------------------------------------


 
 [v110358_logo.jpg] 

 
“10. Representations, Warranties and Covenants of Seller. Seller hereby
represents and warrants to WFBC with respect to each account offered by Seller
to WFBC hereunder that (i) Seller is the sole owner of such account, which
account is free and clear of any liens, claims, equities or encumbrances
whatsoever, and upon each purchase by WFBC of such account, WFBC will own such
account free and clear of any liens, claims, equities or encumbrances whatsoever
and the consideration received by Seller from WFBC for such account is fair and
adequate, (ii) Seller is the sole oblige under such account, and has full power
and is duly authorized to sell, assign and transfer such account to WFBC
hereunder, and the date of sale of such account is not more than 60 days after
the date of the original invoice relating to such account, (iii) Seller has no
knowledge of any fact which would lead it to expect that, at the date of sale of
such account to WFBC, such account will not be paid in the full stated amount
when due, (iv) such account arises out of a bona fide sale of conforming goods
or the bona fide rendition of services by Seller, and all underlying goods have
been delivered to the account debtor, or all underlying services have been
rendered by Seller, in complete fulfillment of all of the terms and conditions
of a fully executed, delivered and unexpired contract with the account debtor,
and the account debtor has accepted the goods or services to which the account
relates, (v) unless WFBC agrees to the contrary in writing, such account
is denominated and payable only in United States dollars, (vi) such account
constitutes the legal, valid and binding payment obligation of the account
debtor, enforceable in accordance with its terms (except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
or other similar laws affecting the enforcement of creditor’s rights generally),
(vii) such account is current and not past due, has not been paid by or on
behalf of the account debtor in whole or in part, and is not and will not be
subject to any dispute, rescission, set-off, recoupment, defense or claim by the
account debtor, whether relating to price, quality, workmanship, delay in
delivery, set-off, counterclaim or otherwise, and the account debtor has not and
will not claim any defense of any kind or character (other than bankruptcy or
insolvency arising after the date of sale of such account to WFBC hereunder)
against payment of such account, and (viii) as of the date of purchase by WFBC
of such account the account debtor with respect to such account is not a debtor
in any bankruptcy proceedings, insolvent, undergoing composition or adjustment
of debts or unable to make payment of its obligations when due. Seller further
represents and warrants to WFBC that (a) the execution, delivery and performance
of this Agreement by Seller have been duly authorized and this Agreement
constitutes the legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, (b) Seller is not a debtor in any
bankruptcy proceedings, insolvent, undergoing composition or adjustment of debts
or unable to make payment of its obligations when due and no petition in
bankruptcy has been filed by or against Seller or any affiliate thereof, nor has
Seller or any of its affiliates filed any petition seeking an arrangement of its
debtors or for any other relief under the United States Bankruptcy Code (the
“Bankruptcy Code”), and no application for appointment of a receiver or trustee
for all or a substantial part of the property of Seller or any affiliate thereof
is pending, nor has Seller or any affiliate thereof made any assignment for the
benefit of creditors, (c) Seller is not in default of any debt or obligation to
any lender or other creditor, and (d) Seller’s principle place of business,
chief executive office, location where the records concerning its books of
account and contract rights are kept, and location of any property subject to
the security interest granted in Section 7 hereof, unless changed upon notice to
WFBC complying with the next following sentence and Section 15 of this
Agreement, is its “Address for Notices” described in Section 15 hereof, (e)
Seller and each Guarantor is solvent, is able to pay its or his debts as they
become due, and has no outstanding liens, suits, garnishments, bankruptcies, or
court actions which could render it or him insolvent, (f) all federal, state,
county, city, and other taxes, including without limitation, income taxes,
payroll taxes, real estate taxes, and sales taxes which are due and owing by
Seller have been paid, and by the execution hereof, Seller certifies that all
future taxes, of any kind and character, will be paid when due. Seller agrees
not to change the location of its principal place of business or chief executive
office, the location where its records concerning its books of account or
contract rights are kept, or the location of any property subject to the
security interest granted in Section 7 hereof, without giving at least 15 days
advance written notice thereof to WFBC.
 

--------------------------------------------------------------------------------


 
 [v110358_logo.jpg] 
 
 
Each representation and warranty of Seller contained in this Agreement shall be
deemed to be made at and as of the date hereof and at and as of the date of each
sale of accounts to WFBC hereunder.


Seller agrees to indemnify and hold WFBC harmless against any breach by Seller
of any representation, warranty or agreement of Seller contained in this
Agreement, and against any claims or damages arising out of the manufacture,
sale, possession or use of, or otherwise relating to, goods, or the performance
of services, associated with or relating to accounts or related rights purchased
(or with respect to which a security interest is granted) hereunder.


Seller agrees to notify WFBC immediately of any breach by Seller of any
representation, warranty or agreement of Seller contained herein or should any
representation, warranty or agreement made herein become untrue or false at any
time. Seller further agrees to notify WFBC immediately of the assertion by any
account debtor of any dispute or other claim (including any defense or offset
asserted by any account debtor) with respect to any account sold to WFBC
hereunder, or with respect to any related goods or services. Upon WFBC’s
request, Seller agrees to settle, at its own expense and for the benefit of WFBC
any such dispute or claim upon such terms as WFBC may in its sole discretion
deem advisable or (ii) to assign the related account to Seller, without recourse
to WFBC, and charge any unpaid balance with respect thereof (up to the amount of
the Initial Payment with respect thereto and WFBC’s Discount and Fees (through
the date of such change) with respect thereto) against any amounts withheld by
WFBC from Reserves pursuant to Section 6 hereof or against such other funds,
WFBC may require Seller to pay (and Seller hereby agrees to pay) to WFBC on
demand any such unpaid balance. Seller agrees to notify WFBC in advance of the
filing of any voluntary bankruptcy proceeding or any other voluntary insolvency
proceeding.”



--------------------------------------------------------------------------------


 
 [v110358_logo.jpg] 

 
Except as specifically set forth herein, the Agreement is unchanged and is in
full force and effect.


WELLS FARGO BANK, NATIONAL
ASSOCIATION
 
Digerati Networks, Inc
a Texas Corporation
 
 
     
 
                     
By:
Scott R. McArron
By:
Arthur L. Smith
 
(Print)
 
 
 
 
By:
/s/ Scott R. McArron
 
By:
/S/ Arthur L. Smith
                     
 
           
(Sign)
 
(Sign)
                 
Title:
Vice President-Division Manager
 
Title:
CEO & President
 
               
Date:
March 26, 2008
 
Date:
March 26, 2008
 

 

--------------------------------------------------------------------------------


 